IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0107
                            Filed November 26, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHAD LEE COFFMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl Traum,

District Associate Judge.



      A defendant appeals his judgment and sentence following his conviction

for possession of marijuana. AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, Mary Triick, Assistant Attorney

General, Michael J. Walton, County Attorney, and Patrick McElyea, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., Tabor, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2


EISENHAUER, S.J.

       Chad Lee Coffman appeals his judgment and sentence following his

conviction for possession of marijuana.        He contends there is insufficient

evidence to show he possessed more than fifty grams of marijuana discovered in

his apartment. We review his claim for correction of errors at law. See State v.

Showens, 845 N.W.2d 436, 439 (Iowa 2014).

       Law enforcement obtained a warrant to search Coffman’s apartment after

a paid informant made a controlled purchase of methamphetamine from a

woman inside. During the search, officers discovered 12.75 grams of marijuana

in a filing cabinet in Coffman’s bedroom. Another thirty-eight grams of marijuana

was inside a plastic bag in plain view under a living room table.

       Coffman was charged with possession of marijuana, in violation of section

124.401(5) (2011).1 He waived his right to a jury trial. Following a bench trial,

Coffman was found guilty and sentenced to 120 days in jail with credit for time

served.

       On appeal, Coffman contends there is insufficient evidence to support a

finding he had dominion and control of the marijuana. He claims at the time of

the search, a married couple was also living in the apartment and a female friend

was visiting. Where drugs are found on jointly-occupied premises, additional

proof of possession is necessary, such as:

       “(1) incriminating statements made by a person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the

1
   Coffman was also charged with sponsoring a gathering for use of controlled
substances, in violation of Iowa Code section 124.407, but the charge was later
dismissed.
                                         3


       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to
       the controlled substance.”

State v. Thomas, 847 N.W.2d 438, 443 (Iowa 2014).            Coffman argues this

additional proof is lacking.

       Proof of Coffman’s possession was introduced through the testimony of

Davenport Police Detective Brandon Koepke, who testified as follows:

                A. . . . I asked [Coffman] if we were going to find anything
       illegal inside.
                Q. What did he say in response to that? A. He said yes, he
       had some marijuana on a table in his apartment.
                Q. Did he mention whether or not he used marijuana? A.
       Yes. At the conclusion of the interview he said that—I asked him if
       the marijuana belonged to him. He said yes, and that he uses
       marijuana.
                Q. Did you take it from that that he understood what
       marijuana was and knew what it was? A. Yes. Absolutely.
                Q. Did he ever deny that the residence was his or any
       belongings weren’t his? A. No.
                Q. Anything else as it relates to his possession of marijuana
       that—during that interview? A. No. Just like I said, he admitted
       that the marijuana was his and that he is a marijuana smoker. And
       given the extreme size—small size of his apartment—and he said it
       was on the table.
                I know it wasn’t hidden. I don’t recall exactly where it was
       located at, but I know it wasn’t hidden. There’s no way that he
       didn’t know it was there. He was the sole occupant of that
       apartment as well when we executed the warrant.

Although Coffman testified he denied the marijuana was his when Detective

Koepke asked, the trial court was free to reject Coffman’s testimony and credit

Detective Koepke’s testimony.     See State v. Edouard, 854 N.W.2d 421, 427

(Iowa 2014). Reviewing the evidence in the light most favorable to the State, see

Showens, 845 N.W.2d at 439-40, we conclude there is sufficient evidence to

support the finding Coffman possessed the marijuana. Accordingly, we affirm.

       AFFIRMED.